Free Writing Prospectus Filed Pursuant to Rule 433 Dated September 27, 2010 Registration Statement Nos. 333-148505 and 333-148505-01 Ford Credit Floorplan Master Owner Trust A Series 2010-5 Class A Notes Roadshow September 2010 1 Ford Credit Floorplan MOTA Series 2010-5 Notes FREE WRITING PROSPECTUS Registration Statement Nos. 333-148505 & 333-148505-01 Ford Credit Floorplan Corporation and Ford Credit Floorplan LLC (the “depositors”) Ford Credit Floorplan Master Owner Trust A (the “issuer”) This document constitutes a free writing prospectus for purposes of the Securities Act of 1933.The depositors have filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus supplement and the prospectus in the registration statement and other documents the depositors have filed with the SEC for more complete information about the depositors, the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositors, any underwriter or any dealer participating in the offering will arrange to send you the prospectus supplement and the prospectus if you request it by calling RBS Securities Inc. toll-free at 1-866-884-2071 or Morgan Stanley & Co. Incorporated toll-free at 1-866-718-1649. 2 AGENDA ¡Transaction and Master Trust Overview ¡Ford Credit Floorplan Business Overview ¡Servicing and Risk Management ¡Stress Scenario Modeling Considerations ¡Summary 3 Ford Credit Floorplan MOTA Series 2010-5 Class A Notes TRANSACTION PARTICIPANTS AND TIMING Transaction Participants Issuer Ford Credit Floorplan Master Owner Trust A (the “Trust”) Depositors Ford Credit Floorplan Corporation Ford Credit Floorplan LLC Servicer and Sponsor Ford Motor Credit Company LLC Lead Managers RBS Securities Inc. Morgan Stanley & Co. Incorporated Accountants PricewaterhouseCoopers LLP Indenture Trustee The Bank of New York Mellon Owner Trustee U.S. Bank Trust, N.A. Back-up Servicer Wells Fargo Bank, N.A. Expected Timing Price Transaction On or Around September 29 Settle Transaction On or Around October 6 4 Ford Credit Floorplan MOTA Series 2010-5 Class A Notes TRANSACTION STRUCTURE Transaction Structure Principal Amount - Class A Notes $500,000,000 Not to Grow Expected Rating (S&P / Moody’s) AAA / Aaa Average Life to Expected Maturity Approximately 3 years Fixed / Floating Fixed (A-1) and Floating (A-2) (sized to demand) Payment Frequency Monthly Expected Final September 15, 2013 Legal Final September 15, 2015 ERISA Eligible Yes Method of Distribution Public Benchmark 1M Libor (Floating) and Interpolated Swaps (Fixed) 5 Ford Credit Floorplan MOTA Series 2010-5 Class A Notes INVESTMENT HIGHLIGHTS ¡The primary asset of the Trust is a revolving pool of receivables originated in connection with the purchase and financing by motor vehicle dealers of their new and used car and truck inventory ¡Master owner trust structure ¡Dealers diversified geographically across the United States —2% concentration limit for each dealer or dealer group (5% for AutoNation, Inc.) ¡Structural Changes in 2010-5: —Added payment rate trigger layer of 25% (if this trigger is breached, subordination factor steps up 4 ppts. or reserve fund increases by same amount as required subordination increase) —Reduced required transferor interest from 4% to 0% —Reduced concentration limit from 6% to 2% of manufacturers rated lower than BBB+, BBB+, Baa1 from S&P, Fitch, and Moody’s respectively ¡Hard Credit Enhancement (% of receivables): Class B Notes Class C Notes 7.50% 7.50% 7.50% - - Class D Notes 3.50% - Required Subordinated Amount 12.00% 19.50% 19.50% 32.00% 10.50% Required Reserve Fund Total AAA Enhancement 29.81% 32.81% 32.68% 16.40% 6 KEY AMORTIZATION TRIGGERS ¡Average monthly principal payment rate for the three immediately preceding collection periods is less than 21% ¡The cash balance in the Excess Funding Account exceeds 30% of the outstanding principal balance of all series notes for three consecutive months ¡The available subordinated amount is less than the required subordinated amount ¡Bankruptcy of the depositors, Ford or Ford Credit (Chapter 7 or Chapter 11) 7 Ford Credit Floorplan LLC (Depositor) Ford Credit Floorplan Master Owner Trust B The Bank of New York Mellon (Indenture Trustee) Series 2006-4 Notes (Public - Term) Series 2006-6 Notes (Private - VFN) Ford Credit Floorplan Corp. (Depositor) Ford Motor Credit Company LLC (Sponsor, Servicer and Administrator) Ford Motor Company Series 2010-1 Notes (144A - Term) Wells Fargo Bank, N.A. (Back-up Servicer) Series 2009-2 Notes (Public - Term) Ford Credit Floorplan Master Owner Trust A (MOTA - Issuer) Series 2010-2 Notes (144A - Term) Series 2006-1 Notes (Private -VFN) Series 2010-3 Notes (144A - Term) Series 2010-4 Notes (Private - VFN) FLOORPLAN TRUST LEGAL STRUCTURE Series 2010-5 Notes (Public - Term) 8 FLOORPLAN FUNDING OVERVIEW ¡Securitization is the primary funding source for Ford Credit’s floorplan financing business - first securitized in 1992: —The current master owner trust structure was developed in 2001 —Since then, multiple series have been issued from the Trust Trust Funded Status as of August 31, 2010 Outstanding Term Notes: Outstanding Variable Funding Notes: ¡ Series 2006-4:5-year Notes, $2.25 billion ¡ Series 2009-2:3-year Notes, $1.50 billion ¡ Series 2010-1:3-year Notes, $1.48 billion ¡ Series 2010-2:5-year Notes, $0.25 billion ¡ Series 2010-3:5-year Notes, $1.13 billion ¡ Series 2006-1:$0.00 billion of $1.65 billion ¡ Series 2006-6:$0.60 billion of $1.50 billion ¡ Series 2010-4:$0.15 billion of $0.50 billion Total Term Notes:$6.61 billion Total Variable Notes:$0.75 billion of $3.65 billion $7.36 billion Funded $9.91 billion Trust Balance Unfunded Assets $0.61 billion 9 FORD, LINCOLN AND MERCURY U.S. DEALER STOCKS (INCLUDING IN-TRANSIT VEHICLES) Number of Vehicles 10 HISTORICAL MONTHLY TRUST PRINCIPAL PAYMENT RATES 3 Month Average of Monthly Principal Payment Rate Principal Payment Rate Derived Days Supply from
